DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 31, 32, 34-39 and 41-50 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 31-32, 34-39, 41-45, 47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Breer (US 2019/0156603) in view of Lawrence (US 2015/0118985) and in further view of Ghabra (US 2006/0114100).
As to claim 31, Breer discloses method for activating at least one function of a vehicle, by means of a mobile communication device being provided for communication (Paragraph 42-43: activating functions using transmitter), characterized by the following steps: a) monitoring the communication, wherein at least one evaluation signal specific for the communication is determined (Paragraph 36: evaluation of signal), c) activating the function of the vehicle depending on the detection of the vehicle influence (Paragraph 42-43: activating function from evaluation of signal attenuated by vehicle).  Breer does not explicitly disclose b) detecting a vehicle influence on a transmission during communication using an evaluation of the evaluation signal in order to perform a localization of the communication device.

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the wireless device detection using multiple antennas separated by an RF shield of Lawrence into Breer in order to provide more accurately determine whether the mobile device is within the vehicle (Lawrence; Paragraph 7).
Breer in view of Lawrence does not explicitly disclose wherein a signal jump of the evaluation signal is detected during the evaluation in accordance with step b) for detection of the vehicle influence.
	Ghabra discloses wherein a signal jump of the at least one evaluation signal is detected during the evaluation in accordance with step b) for detection of the vehicle influence wherein a further communication via a further communication technology is carried out by the mobile communication device whereby the at least one evaluation signal or a result of the evaluation is transmitted via the further communication (Paragraph 24 & 28: If the fob is in fact in the first area being preferentially transmitted to, then after receiving the challenge signal and formulating response data the fob RF transmitter sends a UHF response signal 42. When the fob is located in the area, then the response includes RSSI data showing strong reception. If outside the first area, then the RSSI data will reflect a weak signal. If the fob is not close enough to the target area, the wakeup signal will not have been received and there will no response to the challenge signal at all.   The person carrying the fob is known to be located in the region interrogated by the second antenna (i.e., region #2). If the requested passive entry function corresponds to region #2, then it 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the integrated passive entry and remote keyless entry system of Ghabra into Breer in view of Lawrence in order to provide remote keyless entry functions in a conventional manner, safety and convenience for a user entering or exiting a vehicle.
	As to claim 32, Breer does not explicitly disclose wherein the mobile communication device performs the communication as a mobile radio communication via a mobile radio network
Lawrence discloses wherein the mobile communication device performs the communication as a mobile radio communication via a mobile radio network (Paragraph 8: cellular communication).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the wireless device detection using multiple antennas separated by an RF shield of Lawrence into Breer in order to increase the convenience of the user by allowing the use of a mobile phone device for communicating with a vehicle in place of a keyless entry transponder as cell phones are increasingly popular.
As to claim 34, Breer in view of Lawrence does not explicitly disclose wherein in addition to the communication as primary communication according to step a) in a further 
	Ghabra discloses wherein in addition to the communication as primary communication according to step a) in a further communication, the monitoring is performed so that the evaluation signal for the further communication is specific if the monitoring of the primary communication according to step a) is unsuccessful (Paragraph 26, After storing response data in step 57 or detecting that no response was received in step 58, the base station sends a second LF wakeup signal with a corresponding antenna ID in step 60 from the second antenna. If the second LF wakeup signal is received by a fob in step 61 then the fob determines RSSI data and the antenna ID in step 62. A UHF challenge signal is sent as shown in step 63 and 64 (although only one challenge signal is sent).
As to claim 35, Breer in view of Lawrence discloses wherein the communication device is recognized by GPS (Breer; Paragraph 27: GPS).
As to claim 36, Breer in view of Lawrence discloses wherein the detection of the vehicle influence in accordance with step b) is used to determine if the communication device is located in the vehicle interior, with the function of the vehicle then being activated in accordance with step c) (Breer; Paragraph 43: determine device is in the vehicle, Fig. 11-12: operations based on location, Paragraph 42-43: activating function from evaluation of signal attenuated by vehicle).
As to claim 37, Breer in view of Lawrence discloses wherein when the evaluation signal is evaluated in according to step b), an extent of the vehicle influence on the communication is determined, and the localization of the communication device according to step b) (Lawrence; Paragraph 31-33, 55: determine signal component was attenuated by vehicle) wherein the 
As to claim 38, Breer in view of Lawrence discloses wherein the monitoring of the communication is triggered by the vehicle (Breer; Paragraph 3: wake-up signal).
As to claim 39, Breer in view of Lawrence discloses wherein the detected vehicle influence is specific for an interference influence on the communication, which is caused by the bodywork of the vehicle (Lawrence; Paragraph 31-33, 44: vehicle body).
As to claim 41, Breer in view of Lawrence discloses wherein the evaluation signal is determined as a function of a mobile radio signal of the mobile radio communication (Paragraph 42-43: activating function from evaluation of signal attenuated by vehicle).
As to claim 42, Breer in view of Lawrence does not explicitly disclose wherein a time characteristic of the evaluation signal is evaluated in accordance with step b).
Ghabra discloses wherein a time characteristic of the evaluation signal is evaluated in accordance with step b) (Paragraph 27 & 28: if so, then the person carrying the fob is known to be located in the region interrogated by the first antenna (i.e., region #1). If the requested passive entry function corresponds to region #1, then it is performed in step 71 (e.g., a door is unlocked corresponding to the first antenna area).  If the only valid response did not correspond to the first LF wakeup signal, then a check is made in step 72 to determine whether the only valid response was in response to the LF wakeup signal sent from the second antenna in step 72. If so, then the person carrying the fob is known to be located in the region interrogated by the second antenna (i.e., region #2). If the requested passive entry function corresponds to region #2, then it is performed in step 73. If two valid responses were received then a comparison is made in 
As to claim 43, Breer in view of Lawrence does not explicitly disclose wherein in accordance with step b), a signal jump is detected in a time profile of the evaluation signal which is specific for introducing the communication device from the outside of the vehicle into the vehicle interior.
	Ghabra discloses wherein in accordance with step b), a signal jump is detected in a time profile of the evaluation signal which is specific for introducing the communication device from the outside of the vehicle into the vehicle interior (Paragraph 21 & 26: the resulting transformed number is included in response data together with the RSSI signal and a fob identifier for inclusion in a UHF response signal broadcast via RF transmitter 32 and antenna 33. The UHF challenge and response signals are sent with a much shorter time delay than if they were sent at the low frequency. The challenge and response may both be sent at 9.6 k baud, for example. The UHF response signal is received by RF receiver 15 via antenna 24 in base station 11 and is processed by microcontroller 13 in a known manner. For instance, microcontroller 13 checks the transformed number as received from fob 12 with its own results of the transformation and determines the UHF response signal to be valid if the transformed numbers match.  A UHF challenge signal is sent as shown in step 63 and 64 (although only one challenge signal is sent). If a fob is present, then it determines response data in step 65 and sends a UHF response signal. The base station stores the response data in step 66 or detects the lack of a response in step 67).

As to claim 44, Breer in view of Lawrence discloses wherein in accordance with step b), the vehicle influence on the transmission is an influence which is caused by the vehicle and causes a damping of a communication signal of the communication (Lawrence; Paragraph 31-33, 55: determine signal component was attenuated by vehicle).
As to claim 45, Breer in view of Lawrence discloses wherein in accordance with step b), the vehicle influence on the transmission is an influence which causes a change in a communication signal of the communication received by at least the communication device or vehicle (Lawrence; Paragraph 31-33, 55: determine signal component was attenuated by vehicle).
As to claim 47, Breer in view of Lawrence discloses wherein the evaluation signal is determined from the raw data of at least the communication device or from the mobile radio data of the communication device (Breer; Paragraph 68, 85: signal strength).
As to claim 49, Breer in view of Lawrence does not explicitly disclose wherein in that the communication as a mobile radio communication is a communication between the communication device and a base station of the mobile radio network.
	Ghabra discloses wherein in that the communication as a mobile radio communication is a communication between the communication device and a base station of the mobile radio network (Paragraph 25 & 26:Whether or not the wakeup signal is received, a UHF challenge signal is sent from the base station as shown at steps 54 and 55. If the UHF challenge signal is 
As to claim 50, Breer discloses a system for activating at least one objective of a vehicle, comprising: a mobile communication device for communication, a monitoring device for monitoring the communication, wherein at least one evaluation signal specific for the communication can be determined by the monitoring device (Paragraph 36: evaluation of signal), so that the objective of the vehicle can be activated as a response to the detection of the vehicle influence (Paragraph 42-43: activating function from evaluation of signal attenuated by vehicle).
Breer does not explicitly disclose b) detecting a vehicle influence on a transmission during communication using an evaluation of the evaluation signal in order to perform a localization of the communication device.
Lawrence discloses a vehicle influence of the vehicle on a transmission during the communication can be detected by means of an evaluation of the evaluation signal in order to carry out a localization of the communication device (Paragraph 31-33, 55: determine signal component was attenuated by vehicle).

4.	Claims 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Breer in view of Lawrence and further in view of Ghabra and further in view of Mohlmann et al. (US 2016/0165548).
.



Response to Arguments
5. 	Applicant's arguments with respect to claims 31, 32, 34-39 and 41-50 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  



Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.






Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689